Case 1:12-cr-20332-TLL-PTM ECF No. 187, PageID.1135 Filed 03/26/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,                           Case No. 12-20332-03

v.                                                           Honorable Thomas L. Ludington

WILLIAM BIBBS,

                  Defendant.
_______________________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE
                          WITH PREJUDICE
          On May 16, 2012 Defendant was indicted by a grand jury for one count of conspiracy to

commit bank robbery, two counts of aiding and abetting armed bank robbery, and two counts of

aiding and abetting use of a firearm during a crime of violence. ECF No. 28. He pled guilty to one

count of conspiracy to commit bank robbery, two counts of using a firearm during a crime of

violence. ECF No. 83. He was sentenced to 60 months incarceration for Count I, seven years for

Count III, and 76 months for Count V, to be served consecutively. He is currently housed at FCI

Butner.

          Defendant, through counsel, filed a motion for compassionate release due to the spread of

COVID-19 on July 1, 2020. ECF No. 173. His motion was denied without prejudice for failure to

exhaust his administrative remedies with the BOP. ECF No. 174. On January 27, 2021, Defendant

filed an amended motion for compassionate release. ECF No. 184. The Government timely

responded. ECF No. 186. For the following reasons, Defendant’s Motion will be denied.
Case 1:12-cr-20332-TLL-PTM ECF No. 187, PageID.1136 Filed 03/26/21 Page 2 of 8




                                                 I.

       The United States is facing an unprecedented challenge with the novel coronavirus

(“COVID-19”) pandemic.

       The COVID-19 virus is highly infectious and can be transmitted easily from person
       to person. COVID-19 fatality rates increase with age and underlying health
       conditions such as cardiovascular disease, respiratory disease, diabetes, and
       immune compromise. If contracted, COVID-19 can cause severe complications or
       death.

Wilson v. Williams, 961 F.3d 829, 833 (6th Cir. 2020). In light of the threat posed by COVID-19,

Defendant seeks a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)—a form of

relief often referred to as “compassionate release.” Section 3582(c)(1)(A) provides,

       The court may not modify a term of imprisonment once it has been imposed except
       . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal
       a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
       lapse of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier, may reduce the term of imprisonment . . . after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A). Accordingly, the threshold question is exhaustion. If exhaustion is

found, courts must then follow the statute’s three-step test:

       At step one, a court must “find[ ]” whether “extraordinary and compelling reasons
       warrant” a sentence reduction. At step two, a court must “find[ ]” whether “such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.” The Commission’s policy statement on compassionate release
       resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is still “applicable,” courts must
       “follow the Commission’s instructions in [§ 1B1.13] to determine the prisoner's
       eligibility for a sentence modification and the extent of the reduction authorized.”
       At step three, “§ 3582(c)[(1)(A)] instructs a court to consider any applicable §
       3553(a) factors and determine whether, in its discretion, the reduction authorized
       by [steps one and two] is warranted in whole or in part under the particular
       circumstances of the case.”




                                                -2-
Case 1:12-cr-20332-TLL-PTM ECF No. 187, PageID.1137 Filed 03/26/21 Page 3 of 8




United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020) (internal citations omitted). “In

cases where incarcerated persons [as opposed to the Bureau of Prisons] file motions for

compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry and have

full discretion to define ‘extraordinary and compelling’ without consulting the policy statement §

1B1.13.” Id. at 1111. “[D]istrict courts may deny compassionate-release motions when any of the

three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others.”

United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

                                                  A.

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust his administrative remedies with

the Bureau of Prisons (“BOP”) or wait 30 days after making such a request. The Sixth Circuit has

explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the
       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 960 F.3d 831, 835–36 (6th Cir. June 2, 2020).

       On April 30, 2020, Defendant’s request for compassionate release was denied by the BOP.

ECF No. 184-5 at PageID.1080. Accordingly, he has exhausted his administrative remedies.

                                                  B.

       The next issue is whether sentence reduction is warranted by “extraordinary and

compelling reasons.” Because Defendant brings this motion on his own behalf, with the assistance

of counsel, § 1B1.13 is “inapplicable,” and “[u]ntil the Sentencing Commission updates § 1B1.13

to reflect the First Step Act, district courts have full discretion in the interim to determine whether

                                                 -3-
Case 1:12-cr-20332-TLL-PTM ECF No. 187, PageID.1138 Filed 03/26/21 Page 4 of 8




an ‘extraordinary and compelling’ reason justifies compassionate release.” Jones, 980 F.3d at

1109. Accordingly, courts of this circuit are no longer confined to the considerations outlined in

the policy commentary when determining if a defendant’s request is extraordinary and compelling,

such as whether an inmate suffers from a “terminal illness” or “serious physical or medical

condition.” U.S.S.G. § 1B1.13 cmt. n.1.

        Despite the lack of express guidance, Jones suggests that an inmate may have an

extraordinary and compelling reason for release where he suffers from a medical condition

identified as a risk factor for COVID-19. See Jones, 980 F.3d at 1102 n.6 (holding that inmate’s

prior exposure to tuberculosis “could be considered an extraordinary and compelling reason for

compassionate release” because it “put him at risk of contracting the virus” or “serious long-term

health problems” if he had already contracted it). Courts considering the issue post-Jones have

agreed. See, e.g., United States v. Rucker, No. 17-20716, 2020 WL 7240900, at *2 (E.D. Mich.

Dec. 9, 2020) (HIV and asthma) (citing Jones, 980 F.3d at 1102 n.6); United States v. White, No.

18-20183, 2020 WL 7240904, at *3 (E.D. Mich. Dec. 9, 2020) (BMI of 45.9) (citing Jones, 980

F.3d at 1102 n.6); United States v. Crowe, No. CR 11-20481, 2020 WL 7185648, at *3 (E.D. Mich.

Dec. 7, 2020) (latent tuberculosis, hyperlipidemia, obesity).

        More recently, the Sixth Circuit affirmed the denial of compassionate release based on a

two-part test for extraordinary and compelling reasons. See Elias, 984 F.3d at 520. Under the two-

part test in Elias, the risk of contracting COVID-19 constitutes an extraordinary and compelling

reason “(1) when the defendant is at high risk of having complications from COVID-19 and (2)

the prison where the defendant is held has a severe COVID-19 outbreak.”1 Id. (quoting United

States v. Hardin, No. 19-CR-240, 2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020)). The Sixth


1
 Consistent with Jones, the court emphasized that district courts need not apply this definition but that it is
within their discretion to do so. Elias, 984 F.3d at 521 n.1.

                                                     -4-
Case 1:12-cr-20332-TLL-PTM ECF No. 187, PageID.1139 Filed 03/26/21 Page 5 of 8




Circuit also held that the district court, in evaluating the movant’s medical conditions, “properly

considered the CDC guidance that was in effect at the time,” given that “[r]elying on official

guidelines from the CDC is a common practice in assessing compassionate-release motions.” Id.

at 521.

          Defendant suffers from sarcoidosis, a chronic liver disease, and hypertension. ECF No. 184

at PageID.1054, 1060. He explains that at the time of his sentencing, he was only given four years

to live. Id. at PageID.1059. He also states that he needs a liver transplant but is ineligible while in

prison. Id. at PageID.1061.

          The Government argues that Defendant does not suffer from medical conditions that

increase his risk for severe illness from COVID-19. ECF No. 186 at PageID.1121. However, it

also admits that he suffers from “sarcoidosis, hypertension, cholangitis and esophageal varices.”

Id. at PageID.1111. The CDC provides that liver disease and hypertension may increase an

individual’s risk of severe illness from COVID-19. See People with Certain Medical Conditions,

CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html [https://perma.cc/48WC-PZ7R] (last visited Mar. 19, 2021). Further, three

inmates and three staff members currently have COVID-19 at Butner Medium II FCI, and 435

inmates and 20 staff have since recovered. COVID-19 Coronavirus, Federal Bureau of Prisons,

https://www.bop.gov/coronavirus [https://perma.cc/6MCP-KUAH] (last visited Mar. 25, 2021).

          Defendant suffers from at least two chronic conditions that potentially increase his risk of

severe illness from COVID-19. Even though there are less than 10 inmates with COVID-19 at

Butner Medium II FCI currently, it appears the BOP has not begun vaccinations at the facility.

Defendant has demonstrated extraordinary and compelling reasons for compassionate release.




                                                  -5-
Case 1:12-cr-20332-TLL-PTM ECF No. 187, PageID.1140 Filed 03/26/21 Page 6 of 8




                                                 C.

       As stated previously, there is no “applicable policy statement” in this case because

Defendant, not the BOP, has moved for compassionate release. Consequently, step two of the §

3582(c)(1)(A) analysis is skipped, and the final issue is whether a sentence reduction is warranted

by the applicable factors set forth in § 3553(a). See Jones, 980 F.3d at 1111. The factors are as

follows:

       (1) the nature and circumstances of the offense and the history and characteristics
       of the defendant;
       (2) the need for the sentence imposed--
               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct;
               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
               (A) the applicable category of offense committed by the applicable category
               of defendant as set forth in the guidelines…
        (5) any pertinent policy statement…
        (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). “District judges maintain an ‘obligation to provide reasons’ in both

sentencing-modification decisions, and traditional sentencing decisions.” Jones, 980 F.3d at 1112

(citations omitted).

       District courts should consider all relevant § 3553(a) factors before rendering a
       compassionate release decision. But as long as the record as a whole demonstrate

                                                 -6-
Case 1:12-cr-20332-TLL-PTM ECF No. 187, PageID.1141 Filed 03/26/21 Page 7 of 8




       that the pertinent factors were taken into account by the district court, a district
       judge need not specifically articulate its analysis of every single § 3553(a) factor.

Id. at 1114 (internal quotations and citations omitted).

       Defendant’s brief focuses almost exclusively on his medical conditions. His only argument

regarding the § 3553(a) factors is that he “has not received any disciplinary infractions or

misconduct tickets at FCI Butner” and has worked and taken educational classes while in prison.

ECF No. 184 at PageID.1060; ECF No. 184-10. In response, the Government explains Defendant

was the getaway driver for two armed robberies in Michigan in 2012. ECF No. 186.

       According to Defendant’s Presentence Investigation Report, his criminal history includes

breaking and entering, domestic violence, resisting arrest, felon in possession of a firearm, home

invasion, and resisting and obstructing (as a result of a 100-mph high speed chase). Defendant has

only served about 45% of his custodial sentence. He has a history of violent offenses, in addition

to his active participation as the getaway driver in two armed robberies. Defendant’s educational

course work is to be commended. However, his repeated disregard for the law demonstrated by

his continued participation in violent crime suggests that the remainder of his sentence should be

served “to promote respect for the law” and “afford adequate deterrence.” See 18 U.S.C. §§

3553(a)(1)(A)–(B). Accordingly, Defendant’s Amended Motion for Compassionate Release will

be denied.

                                                 II.

       Accordingly, it is ORDERED that Defendant’s Motion for Compassionate Release, ECF

No. 184, is DENIED WITH PREJUDICE.



       Dated: March 26, 2021                                 s/Thomas L. Ludington
                                                             THOMAS L. LUDINGTON
                                                             United States District Judge

                                                -7-
Case 1:12-cr-20332-TLL-PTM ECF No. 187, PageID.1142 Filed 03/26/21 Page 8 of 8




                                           PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was served
                   upon each attorney of record herein by electronic means and to William
                   Bibbs #47202-039, FCI Butner Medium II, FEDERAL
                   CORRECTIONAL INSTITUTION, P.O. BOX 1500, BUTNER,
                   NC 27509 by first class U.S. mail on March 26, 2021.

                                                    s/Kelly Winslow
                                                    KELLY WINSLOW, Case Manager




                                                    -8-
